314 F.2d 949
NATIONAL LABOR RELATIONS BOARD, Petitionerv.SPARTANS INDUSTRIES et al.
No. 17285.
United States Court of Appeals Eighth Circuit.
March 19, 1963.

Petition to enforce order of National Labor Relations Board.
Stuart Rothman, Gen. Counsel, and Salvatore Cosentino, Regional Director, NLRB for petitioner.
Parker, Chapin and Flattau, by Alvin M. Stein and Robert Pick, New York City, for respondent.
PER CURIAM.


1
Order of Labor Board enforced on petition for enforcement and stipulation for entry of consent decree.